Citation Nr: 1816844	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-44 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from October 1965 to October 1966 and from June 1967 to September 1969. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The issue of entitlement to service connection for mood disorder, nightmares was also on appeal and addressed in an October 2014 statement of the case.  However, in his November 2014 substantive appeal, the Veteran indicated that he no longer desired to appeal this issue.  

The Veteran testified before the undersigned Veteran's Law Judge at a Board video conference hearing in December 2017.  A transcript of this proceeding has been associated with the claims file.  After the hearing, the Veteran submitted additional evidence along with a waiver of RO consideration of such evidence.   


FINDINGS OF FACT

1.  Resolving all doubt in favor of the Veteran, bilateral hearing loss is etiologically related to noise exposure during the Veteran's active duty service.

2.  Resolving all doubt in favor of the Veteran, tinnitus is etiologically related to noise exposure during the Veteran's active duty service.



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1101, 1116, 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1101, 1116, 1110, 1112, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  In his statements of record and at the Board hearing, he asserted that his hearing loss was due to his duties as a gunner's mate while in the Navy.  He asserted that as part of his duties working on cannons, he was exposed to high levels of traumatic noise.  He has also reported that he experienced hearing loss and tinnitus in service that have continued to the present.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. §1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In the present case, the Board finds that the Veteran has hearing loss and tinnitus.   , In this regard, the Veteran was afforded a VA audiological examination in July 2013.  The hearing test showed pure tone thresholds, in decibels, as follows:

HERTZ


500
1000
2000
3000
4000
Right 
15
10
40
70
70
Left
25
20
55
55
80

As the auditory threshold was 40 decibels or greater in at least one of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz; and was 26 decibels or greater in at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, the Veteran meets the requirements of 38 C.F.R. § 3.385 for hearing loss disability.  The VA examiner also diagnosed recurrent tinnitus.  

The Board also finds that as the Veteran's service records document that the Veteran's military occupational specialty was Boatswains Mate, exposure to acoustic trauma in service is conceded.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.  In this regard, the June 2013 VA examiner found that an opinion could not be provided without resorting to speculation.  The examiner noted no threshold shift in service.  The Veteran also reported occupational and recreational noise exposure.  Thus, the examiner opined that it is likely/possible that aging, occupational and recreational noise exposure and general health (i.e. stroke) have contributed to his hearing loss and tinnitus.  The examiner concluded that it would be speculative to allocate a degree of his tinnitus to any or each of these etiologies, or his current hearing loss to each of these military versus nonmilitary etiologies mentioned.  

However, the record also includes a December 2017 opinion from a VA audiologist.  The examiner noted that the Veteran was a gunner's mate and Ordinance mechanic.  During that time, he was exposed to loud noises without hearing protection.  The Veteran also reported experiencing tinnitus immediately after artillery fire.  The service medical record that the Veteran brought with him indicated no hearing tests at enlistment or at discharge.  The Veteran was in sales and denied any significant occupational or recreational noise since discharge.  The Veteran's hearing tests were reviewed.  Results showed normal sloping to severe sensorineural hearing loss bilaterally.  The configuration of the Veteran's hearing loss was consistent with noise exposure and was significantly greater than normative data of this age group.  Therefore, the Veteran's hearing loss and complaints of tinnitus are more likely than not due to his military noise exposure.  

The record also includes a December 2017 private opinion.  The examiner also found that the Veteran's hearing loss and tinnitus are more likely than not a result of acoustic trauma suffered when exposed to intense noise levels while in the United States Navy.  The examiner observed that the Veteran had a mild hearing disability as defined by auditory threshold levels and speech recognition scores.  He also had constant strong bilateral tinnitus. The degree and pattern of the hearing loss and tinnitus are consistent with noise exposure as described above.  His included OAE test shows significant diminishment of outer hair cell function in his left ear.  

Moreover, the Veteran has also consistently reported that he has had ongoing hearing problems and tinnitus since service.  Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit recently reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As such, there is evidence of continuity of symptoms since service.  See Walker, (cited above).  

The Board is thus presented with an evidentiary picture which shows conflicting opinions by medical professionals.  All of the examiners were aware of the Veteran's noise exposure in service as well as the Veteran's medical history.  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. Vet. App. Dec. 1, 2008).  Nevertheless, the conclusions reached by the examiners are different.  After balancing these medical opinions as well as considering the competent lay evidence, the Board must conclude that evidence is in a state of equipoise as to the conclusions to be drawn.  As such, the Board is satisfied that the criteria for entitlement to service connection for bilateral hearing loss and tinnitus have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C. 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  




___________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


